HIGGINS, Justice
(concurring).
In so far as concerns the priority of liens the Negotiable Instruments Act (Rev. St. 1925, art. 5932 et seq.), in my opinion, has no application. The Registration Act (Rev. St. 1925, art. 6591 et seq.) controls. The priority agreement made by Louisa M. Gonzalez was duly recorded when appellant acquired note No. 6 and under the Registration Act Ratliff had constructive notice of the agreement in so far as it affected the lien which he acquired with the note.
An agreement relating to a vendor’s lion affects the title to land; it is subject to registration and when duly recorded operates as constructive notice to all persons subsequently acquiring such lien and they are bound by such agreement. Lewis v. Ross, 95 Tex. 358, 67 S. W. 405, 406; Moran v. Wheeler, 87 Tex. 179, 27 S. W. 54; Busch v. Broun (Tex. Civ. App.) 152 S. W. 683; Biswell v. Gladney (Tex. Com. App.) 213 S. W. 256; Allen v. Hall (Tex. Civ. App.) 52 S.W.(2d) 661.
Appellant invokes sections 52 and 56 of the Negotiable Instruments Act (Rev. St. 1925, art. 5935) and contends that in order to be bound by the agreement he must have had actual notice thereof; that constructive notice afforded by registration is insufficient.
In Lewis v. Ross, supra, Judge Brown said: “If one who acquires a purchase-money note with an agreement for priority of payment desires to preserve that right as against persons who may subsequently purchase the other notes, he may and should take a written assignment of the note purchased, embodying in it the agreement for priority of payment, and have it recorded; and, failing to do so, one who purchases another of the same series of notes without notice of the prior right will take it subject to the legal effect on the reservation of the lien in the deed, — that is, equality of lien between the several notes.”
When that ruling was made, it had long been the settled law in this state that the ordinary rules as to constructive notice had no application to the purchase of negotiable instruments. Wilson v. Denton, 82 Tex. 531, 18 S. W. 620, 27 Am. St. Rep. 908; Forster v. Ry. Co. (Tex. Civ. App.) 176 S. W. 788; First Nat. Bank v. Chapman (Tex. Civ. App.) 164 S. W. 900; Pope v. Beauchamp (Tex. Civ. App.) 159 S. W. 867; Stephens v. Summerfield, 22 Tex. Civ. App. 182, 54 S. W. 1088; Mulberger v. Morgan (Tex. Civ. App.) 47 S. W. 379; Turner v. Grobe (Tex. Civ. App.) 44 S. W. 898; Hynes v. Winston (Tex. Civ. App.) 40 S. W. 1025.
This being true the rule announced in Lewis v. Ross, is in no wise changed by sections 52 and 56 of the Negotiable Instruments Act (Rev. St. 1925, art. 5935);
A lien is a mere incident of the debt. One acquiring a note secured by a vendor’s lien is charged with notice of all duly recorded instruments affecting such lion and takes the *863lien, in the status which the records disclose it -to be.
Lewis v. Ross, and the other eases first cited clearly uphold the priority of appel-lee’s lien.